The judgment will be affirmed, and with the exception presently to be noted, for the reasons expressed in the per curiam of the Supreme Court, ubi supra.
The exception is this: Plaintiff's counsel offered in evidence, and the court received over objection and exception, two bills for materials, which plaintiff testified he had purchased and paid for as required for the work in hand, and it is urged that this action of the trial court was erroneous. We are unwilling to take the broad view expressed by the Supreme Court, that they were competent as confirmatory of plaintiff's testimony, and it is unnecessary so to hold, because *Page 241 
the only objection now urged by appellant's counsel is that he was "afforded no opportunity to cross-examine as to the accuracy of the bills and whether the material was incorporated in appellant's building." This, however, is not founded in fact. Counsel had previously asked plaintiff whether he had any bills that he could let the jury see; when they were offered he made no suggestion that he desired to cross-examine on them, and after they were in he exercised the right of cross-examination without interference. The limited complaint that he makes of their admission is therefore without substance.
Let the judgment be affirmed.
For affirmance — TRENCHARD, PARKER, MINTURN, KALISCH, KATZENBACH, CAMPBELL, WHITE, VAN BUSKIRK, McGLENNON, KAYS, HETFIELD, DEAR, JJ. 12.
For reversal — None.